OPINION OF THE COURT
Scudder, P.J.
On appeal from a judgment convicting him, after a jury trial, of murder in the second degree (Penal Law § 125.25 [1]) in connection with the death of a 14-year-old girl, defendant contends *48that he was denied his right to due process because County Court required that he wear a stun belt under his clothing as a means of physical restraint. The issue whether the use of a stun belt that is not visible to the jury is subject to the same judicial scrutiny as other forms of physical restraint that are visible appears to be one of first impression in New York State. We conclude that the use of any type of physical restraint requires the court to make the same individualized security determination required for the use of physical restraints that are visible (see Deck v Missouri, 544 US 622, 632 [2005]). We further conclude, however, that the court’s determination to require defendant to wear a stun belt in this case did not violate his right to due process.
We agree with defendant that the issue whether the use of restraints, visible or not, violates his right to due process must be analyzed in terms of the “three fundamental legal principles” set forth by the United States Supreme Court in Deck (id. at 630) with respect to the use of visible restraints, i.e., the presumption of innocence, the right to counsel, and the interest in maintaining a dignified judicial process (see id. at 630-631). We therefore address each of those principles herein. We note at the outset that, although there is no support in the record for the contention of defendant that the stun belt was visible to the jury, it nevertheless would have been preferable for the court to state on the record, outside the presence of the jury, that the stun belt was not visible (see e.g. United States v Zeigler, 204 F3d 1282, 1299 [10th Cir 2000]).
We conclude that the principles set forth in Deck were protected here. Inasmuch as the stun belt was not visible, there was no suggestion to the jury that the “justice system itself [saw] a ‘need to separate . . . defendant from the community at large’ ” (544 US at 630), and thus we conclude with respect to the first principle that defendant’s right to be presumed innocent was not implicated by the requirement that defendant wear the stun belt. We conclude with respect to the second principle that, because the stun belt was not visible, and because the court ordered that a physician examine defendant to ensure that he was not physically impaired by wearing the stun belt, the ability of defendant to participate in his own defense by testifying on his own behalf was not negatively impacted (see id. at 631). Although defendant contends that his ability to confer with defense counsel was adversely affected both because he was physically uncomfortable and because he feared that the stun belt would be activated, those contentions concerning his *49alleged inability to confer with defense counsel are based solely upon subjective complaints, and defendant does not contend that he in fact was prevented from conferring with defense counsel by reason of the restraint (cf. People v Mendola, 2 NY2d 270, 277 [1957] [defendant was handcuffed to a deputy sheriff]). With respect to the third principle, the record establishes that the court ensured that defendant was treated respectfully with regard to the use of the stun belt, and thus we conclude that the dignity of the judicial process was maintained (see Deck, 544 US at 631-632). Indeed, as noted, a physician examined defendant at the direction of the court to ensure that he was not physically impaired by reason of the stun belt.
We reject the contention of defendant that reversal of the judgment is required on the ground that the court failed to articulate a justifiable basis for requiring him to wear the stun belt (see generally People v Rouse, 79 NY2d 934, 935 [1992]). Because we conclude that the court must make individualized security determinations, whether the physical restraints are visible or not, we note that it is well established that, “where a court, without adequate justification, orders the defendant to wear shackles that will be seen by the jury, the defendant need not demonstrate actual prejudice to make out a due process violation” (Deck, 544 US at 635). Here, the court stated that it had a policy to use restraints in “serious” cases and that it would comply with the recommendation of the sheriffs deputy to use the restraint. In any event, even assuming, arguendo, that the court lacked adequate justification for the use of the stun belt, we have previously noted herein that the stun belt was not visible to the jury, and we therefore conclude that defendant must demonstrate actual prejudice to establish a due process violation (cf. id.; see generally Zeigler, 204 F3d at 1299). Defendant has failed to do so.
Contrary to defendant’s further contention, the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). The jury was entitled to credit the testimony of defendant’s employer that defendant admitted to him that he had killed the victim and placed some of her personal belongings in garbage bags that he placed on the curb in front of his house (see generally id.). We reject defendant’s further contention that County Court abused its discretion in admitting in evidence a photograph of a pair of socks that had been removed by the police from a garbage bag located in front of defendant’s house. “[T]here were enough *50surrounding circumstances to permit the jury to infer” that the socks belonged to the victim (People v Mirenda, 23 NY2d 439, 454 [1969]; see People v Henderson, 265 AD2d 572 [1999]; People v Dasch, 79 AD2d 877, 878 [1980]), inasmuch as defendant admitted to his employer that he had removed the victim’s socks and placed them in a garbage bag, and other personal items identified as belonging to the victim were recovered from the garbage bag. Defendant failed to preserve for our review his contention that the court erred in permitting the People to introduce a prior inconsistent statement made by defendant’s employer to the police (see CPL 470.05 [2]) and, in any event, that contention is without merit. The People did not in fact introduce a prior inconsistent statement of the witness (see CPL 60.35 [2]).
Finally, we reject the contention of defendant in his pro se supplemental brief that he was denied effective assistance of counsel based on defense counsel’s failure to request a hearing with respect to the court’s determination to require defendant to wear a stun belt. The record establishes that defense counsel strenuously objected to the court’s ruling, whereupon the court reiterated the reasons for its determination. We conclude that defendant was afforded meaningful representation (see generally People v Baldi, 54 NY2d 137, 147 [1981]).
Accordingly, we conclude that the judgment should be affirmed.